/

 

 

 

 

 

 

 

_\/_._Ftttt) ._vt~

___tmnztt) __,, _ inn t

[IOlll\lSEL,rF'AR‘.it‘l "_ .`iEEL-:D

UNITED STATES DISTRICT COURT
JAN 2 B 2[|19
DISTRICT OF NBVADA
t:LERK us msmlcr count
* * * msmlct or utva

BY; 11th

UNITBD STATES OF AMBRICA, )
) 2:04~CR~365»KJD~VCF

Plairttiii`, )
)
VS. )
)
MIRANDA WILLIAMS )
)
Defendant. )

 

AMENDED CLARIFICATION ORDER

'I'he matter before the court is to clarify the order of restitution previously entered as part
of the Judgmcnt in a Criminal Case (#170) on February 3, 2006. Upon further review of the
restitution order in this matter, the specifics needed to complete the order of restitution were not

made a part of the Judgment. Therefore, good cause appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)
listed below:

Name of Payce: CITIBANK
Amount of Restitution: $1 17,703.17

Name of Payee: CAPITAL ONB
Amount of Restitution: $3 00.00

Total Amount of Restitution ordered: $l 14,003.17**

**Joint and Several with co-defendants Hope Graham, Graham Todd and Ligaya Motus

MAQ~\

UNITBD STATES DISTRICT JUDGE

,t(t..»
Dated this 19 day of January, 2019.

 

 

